Case 1:18-cv-25252-FAM Document 19 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division


                            Case Number: 18-25252-CIV-MORENO
                                  (16-20109-CR-MORENO)


  JORGE ENRIQUE HERNANDEZ,

                  Movant,
  vs.

  UNITED STATES OF AMERICA,

                  Respondent.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           AND ORDER DENYING MOTION TO VACATE SENTENCE

          THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Motion to Vacate, Set Aside or Correct Sentence

  pursuant to 28 U.S.C. § 2255, filed on December 13, 2018. The Magistrate Judge filed a Report

  and Recommendation (D.E. 13) on September 23, 2020. The Court has reviewed the entire file

  and record. The Court has made a de novo review of the issues that the objections to the

  Magistrate Judge’s Report and Recommendation present, and being otherwise fully advised in

  the premises, it is

          ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

          ADJUDGED that Motion to Vacate, Set Aside or Correct Sentence pursuant to 28

  U.S.C. § 2255 is DENIED for the reasons stated in the Report and Recommendation. It is further
Case 1:18-cv-25252-FAM Document 19 Entered on FLSD Docket 02/23/2021 Page 2 of 2




         ADJUDGED that no certificate of appealability issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd of February 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record

  Jorge Enrique Hernandez, pro se
  43994-004
  Williamsburg
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 340
  Salters, SC 29590




                                                   2
